EXHIBIT 10.1

Apogee Enterprises, Inc.

4400 West 78th Street, Suite 520

Minneapolis, Minnesota 55435

February 8, 2019

Re: Confidentiality Agreement

Ladies and Gentlemen:

This Confidentiality Agreement (this “Agreement”), dated as of February 8, 2019,
is made by and among Apogee Enterprises, Inc., a Minnesota corporation (the
“Company”), and Engaged Capital LLC, Engaged Capital Flagship Master Fund, LP,
Engaged Capital Co-Invest VIII, LP, Engaged Capital Flagship Fund, LP, Engaged
Capital Flagship Fund, Ltd., Engaged Capital Holdings, LLC and Glenn W. Welling
(collectively, “Engaged Capital,” “you” or “your”).

1.    Upon the terms of, and subject to the conditions in, this Agreement, you
and your Representatives (as defined below), may receive certain information
about the Company that is confidential and proprietary, the disclosure of which
could harm the Company and its Affiliates (as defined below).

2.    As a condition to you or any of your Representatives being furnished such
information, you agree to treat, and to instruct your Representatives to treat,
any information, whether written or oral, concerning the Company or any of its
Affiliates that is furnished to you or your Representatives (such information
herein collectively referred to as the “Confidential Information”) in accordance
with the provisions of this Agreement, and to take or abstain from taking, and
to instruct your Representatives to take or abstain from taking, certain other
actions as set forth herein. The term “Confidential Information” includes,
without limitation, all notes, analyses, data or other documents furnished to
you or your Representatives or prepared by you or your Representatives to the
extent such materials reflect or are based upon, in whole or in part, the
Confidential Information. The term “Confidential Information” does not include
information that (a) was within your or any of your Representatives’ possession
on a non-confidential basis (or any confidentiality restrictions have lapsed)
prior to it being furnished to you by the Company or its Representatives; (b) is
or becomes available to you or your Representatives from a source other than the
Company or its Representatives, provided that such source is not known by you or
your Representatives to be bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation to, the Company or any of its
Affiliates that prohibits such disclosure; (c) is or becomes generally available
to the public other than as a result of a disclosure by you or your
Representatives in violation of this Agreement; or (d) has been or is
independently developed by you or your Representatives without the use of the
Confidential Information or in violation of the terms of this Agreement. For the
avoidance of doubt, the term “Confidential Information” does not include the
existence and the terms and conditions of this Agreement.



--------------------------------------------------------------------------------

3.    You hereby agree that you shall keep the Confidential Information
confidential and shall use the Confidential Information solely for the purpose
of monitoring and evaluating your investment in the Company; provided, however,
that you may disclose the Confidential Information (a) to any of your
Representatives who need to know such information for the purpose of monitoring
and evaluating your investment in the Company, or (b) as the Company may
otherwise consent in writing. Any such Representatives shall (i) be informed by
you of the confidential nature of the Confidential Information, (ii) be subject
to a contractual, legal or fiduciary obligation to keep the Confidential
Information strictly confidential, and (iii) be advised of the terms of this
Agreement. You agree to be responsible for any breaches of any of the provisions
of this Agreement by any of your Representatives as if they were party hereto
(it being understood that such responsibility shall be in addition to and not by
way of limitation of any right or remedy the Company may have against your
Representatives with respect to such breach).

4.    Notwithstanding anything to the contrary provided in this Agreement, in
the event you or any of your Representatives receive a request or are required
by deposition, interrogatory, request for documents, subpoena, court order,
similar judicial process, civil investigative demand or similar process or
pursuant to a formal request from a regulatory examiner (any such requested or
required disclosure, an “External Demand”) or are otherwise required pursuant to
applicable law, regulation or the rules of any national securities exchange (as
determined based on advice of your external legal counsel) to disclose all or
any part of the Confidential Information, you agree, and you agree to instruct
your Representatives, to the extent permitted by applicable law, to (a) promptly
notify the Company of the existence, terms and circumstances surrounding such
External Demand or other requirement and (b) in the case of any External Demand,
cooperate with the Company, at the Company’s reasonable request and sole
expense, in seeking a protective order or other appropriate remedy to the extent
available under the circumstances. In the event that such protective order or
other remedy is not obtained or not available or that the Company waives
compliance with the provisions hereof, (i) you or your Representatives, as the
case may be, may disclose only that portion of the Confidential Information
which you or your Representatives are advised by your external legal counsel is
legally required to be disclosed, and you or your Representatives shall inform
the recipient of such Confidential Information of the existence of this
Agreement and the confidential nature of such Confidential Information and
exercise reasonable efforts to obtain assurance that confidential treatment will
be accorded, and (ii) you and your Representatives shall not be liable for such
disclosure, unless such disclosure was caused by or resulted from a previous
disclosure by you or your Representatives in violation of this Agreement. For
the avoidance of doubt, it is understood and agreed that there shall be no
“applicable law,” “regulation” or “rule” requiring you or your Representatives
to disclose any Confidential Information solely by virtue of the fact that,
absent such disclosure, you or your Representatives would be prohibited from
purchasing, selling or engaging in derivative or other voluntary transactions
with respect to the securities of the Company or you or your Representatives
would be unable to file any proxy materials or tender or exchange offer
materials in compliance with Section 14 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) or the rules promulgated thereunder.

5.    Except as required by law, regulation, regulator or legal process, until
the occurrence of a Cleansing Event (as defined below) neither Engaged Capital
nor the Company shall directly or indirectly, including through their
Representatives, make or issue, or cause to be made or issued,

 

2



--------------------------------------------------------------------------------

any public disclosure or announcement that comments upon the other, including
the filing or furnishing of any document with the U.S. Securities and Exchange
Commission (the “SEC”) or discussions with the press. For the avoidance of
doubt, the Company acknowledges and agrees that you may file an amendment to
your Schedule 13D in respect of the Company regarding the fact that this
Agreement has been entered into and attaching a copy of this Agreement as an
exhibit thereto (a “Schedule 13D Amendment”). Prior to filing a Schedule 13D
Amendment, if any, you shall provide the Company and its Representatives with a
reasonable opportunity to review and propose comments to the Schedule 13D
Amendment and consider in good faith any comments of the Company and its
Representatives. The Company will be responsible for the compliance of its
Representatives with this Agreement. For the avoidance of doubt, Engaged Capital
acknowledges and agrees that the Company may file a Form 8-K regarding the fact
that this Agreement has been entered into and attaching a copy of this Agreement
as an exhibit thereto (a “Form 8-K”). Prior to filing a Form 8-K, if any, the
Company shall provide Engaged Capital and its Representatives with a reasonable
opportunity to review and propose comments to the Form 8-K and consider in good
faith any comments of Engaged Capital and its Representatives.

6.    Promptly upon request by the Company, you and your Representatives shall
either (at your option) (a) destroy the Confidential Information and any copies
thereof, or (b) return to the Company all Confidential Information and any
copies thereof, and, in either case, confirm in writing to the Company that all
such material has been destroyed or returned, as applicable, in compliance with
this Agreement; provided, however, that you and your Representatives shall be
permitted to retain Confidential Information to the extent necessary to comply
with applicable law, professional standards or such person’s document retention
policies of general application, or to the extent disclosed pursuant to an
External Demand. Notwithstanding the destruction or return of Confidential
Information, you and your Representatives shall continue to be bound by the
obligations contained herein with respect to any Confidential Information
retained by you or your Representatives for such period of time as you and such
Representatives retain such Confidential Information until such Confidential
Information is returned or destroyed or no longer constitutes Confidential
Information pursuant to the terms hereof.

7.    Other than in connection with a Cleansing Event permitted by Paragraph 10,
you agree that until 5:30 PM New York City time on the Termination Date (as
defined below), neither you nor your Representatives may, directly or
indirectly, without the prior approval of the Company’s board of directors (the
“Board”) (a) make any public announcement with respect to the Company’s
management, policies, strategies, equity securities (except for disclosures
required under the Exchange Act, or disclosures in response to statements made
by the Company identifying you and your Affiliates) or the Board, or take any
action that would reasonably be expected to require the Company to make such a
public announcement; (b) nominate, give notice of an intent to nominate or
recommend for nomination a person for election at any meeting of the Company’s
shareholders (a “Shareholder Meeting”) at which the Company’s directors are to
be elected; (c) knowingly initiate, encourage or participate in any solicitation
of proxies in respect of (i) any election contest or removal contest with
respect to the Company’s directors or (ii) any shareholder proposal for
consideration at, or other business brought before, any Shareholder Meeting;
(d) knowingly initiate, encourage or participate in any “withhold” or similar
campaign with respect to any Shareholder Meeting; (e) form, join or in any way
knowingly participate in any group or agreement of any kind with respect to any
voting

 

3



--------------------------------------------------------------------------------

securities of the Company in connection with any election or removal contest
with respect to the Company’s directors or any shareholder proposal or other
business brought before any Shareholder Meeting; (f) seek publicly, alone or in
concert with others, to amend any provision of the Company’s charter or bylaws;
(g) demand an inspection of the Company’s books and records pursuant to
Section 302A.461 of the Minnesota Business Corporation Act; (h) make or seek to
make an offer or proposal (with or without conditions) with respect to any
merger, tender (or exchange) offer, acquisition, recapitalization,
restructuring, disposition or other business combination involving the Company,
or encourage, facilitate, initiate or support any third party in making or
seeking to make such an offer or proposal; (i) violate any other such
restrictions you agree to in writing (including email) prior to or subsequent to
the signing of this Agreement or (j) enter into any negotiations, agreements or
understandings with any third party with respect to the foregoing clauses
(a) through (i) of this Paragraph 7, or knowingly advise, assist, encourage or
seek to persuade any third party to take any action with respect to any of the
foregoing clauses (a) through (j) of this Paragraph 7. Nothing in this Paragraph
7 shall be deemed to prohibit you or your Affiliates or Representatives from
communicating privately with the Company’s directors, officers and
Representatives so long as such private communications would not be reasonably
determined to trigger public disclosure obligations for any party and would not
circumvent any of your obligations under this Paragraph 7.

8.    The Company shall hold its 2019 annual meeting of shareholders (the “2019
Annual Meeting”) no earlier than 45 days after the Termination Date. The Company
shall consider any notice from Engaged Capital pursuant to Section 1.09 of the
Company’s Amended and Restated By-laws with respect to the 2019 Annual Meeting
timely if such notice is received by the Company by 5:30 PM New York City time
on the 15th day following the Termination Date. In addition to any other access
rights granted to you by the Company in writing (including email) prior to or
subsequent to the signing of this Agreement, prior to the Termination Date and
subject to applicable laws, the Company shall provide Glenn W. Welling
reasonable opportunities to meet with the Chief Executive Officer of the Company
or the Chairman of the Board on a periodic basis, including reasonable access to
certain advisors of the Company; provided, however, that the Company shall not
be required to provide any such opportunities that would unreasonably interfere
with the business or operations of the Company.

9.    This Agreement shall terminate at 5:30 PM New York City time on the date
that is six months from the effective date of this Agreement, except that the
Company may terminate this Agreement at any time by giving Engaged Capital
written notice (including by email) (the effective date of termination, the
“Termination Date”); provided, however, that you and your Representatives shall
maintain in accordance with the confidentiality obligations set forth herein any
Confidential Information constituting trade secrets for such longer time as such
information constitutes a trade secret of the Company or any of its Affiliates
under applicable law; and provided, further, (x) that any liability for breach
of this Agreement prior to such termination and (y) the provisions of Paragraph
8 through Paragraph 11 and Paragraph 13 through Paragraph 15 shall survive such
termination.

10.    Engaged Capital acknowledges that it is aware (and Engaged Capital shall
also advise each of its Representatives that is provided with Confidential
Information) of its obligations under applicable United States securities laws.
No later than 8:30 AM New York City time on the second business day following
the Termination Date, the Company shall publicly disclose

 

4



--------------------------------------------------------------------------------

any and all material nonpublic information delivered to Engaged Capital by means
of a filing on Form 8-K or other periodic report required or permitted to be
filed under applicable laws an appropriate summary description of any
Confidential Information that the Company determines, based on advice of the
Company’s outside counsel, constitutes material nonpublic information as of such
date. In the event that the Company fails to comply with the foregoing
obligation by 8:30 AM New York City time on the second business day following
the Termination Date, then Engaged Capital shall thereafter be permitted to
publicly disclose without liability a summary that reflects any Confidential
Information that it in good faith believes constitutes material nonpublic
information regarding the Company. The occurrence of any of the actions
described in the preceding two sentences (each a “Cleansing Event”) shall
constitute definitive proof that Engaged Capital is free from any trading
restriction imposed by or associated with this Agreement and not in possession
of material non-public information of the Company, and the Company and its
Representatives shall not directly or indirectly, publicly (including in court)
or privately (including via confidential communications with the SEC) take any
contrary position. In addition, nothing contained in this Agreement shall
restrict the ability of Engaged Capital from purchasing, selling or otherwise
trading securities of the Company pursuant to any Rule 10b5-1 under the Exchange
Act trading plan adopted prior to the execution of this Agreement.

11.    The parties acknowledge and agree that money damages would not be a
sufficient remedy for any breach (or threatened breach) of this Agreement and
that the non-breaching party shall be entitled to equitable relief, including
injunction and specific performance, as a remedy for any such breach (or
threatened breach), without proof of damages, and the parties further agree to
waive, and to instruct their Representatives to waive any requirement for the
securing or posting of any bond in connection with any such remedy. Such
remedies shall not be the exclusive remedies for a breach of this Agreement, but
will be in addition to all other remedies available at law or in equity. If any
action, suit or proceeding is initiated by a party to enforce the provisions
hereof, the prevailing party in such action, suit or proceeding shall be
entitled to reimbursement of all costs and expenses, including attorneys’ fees,
incurred by such prevailing party in connection therewith.

12.    You agree that (a) none of the Company or its Representatives shall have
any liability to you or any of your Representatives resulting from the
selection, use or content of the Confidential Information by you or your
Representatives and (b) none of the Company or its Representatives makes any
representation or warranty, express or implied, as to the accuracy or
completeness of any Confidential Information. All Confidential Information shall
remain the property of the Company and its Affiliates. Neither you nor any of
your Representatives shall by virtue of any disclosure of and/or your or their
use of any Confidential Information acquire any rights with respect thereto, all
of which rights shall remain exclusively with the Company and its Affiliates. No
failure or delay by any party or any of its Representatives in exercising any
right, power or privilege under this Agreement shall operate as a waiver
thereof, and no modification hereof shall be effective, unless in writing and
signed by the parties hereto.

13.    All notices and other communications to be given or delivered under or by
reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (a) when delivered by hand, with written confirmation
of receipt; (b) upon sending if sent by electronic mail to the electronic mail
addresses below, with confirmation of receipt from the receiving party by
electronic mail; (c) one day after being sent by a nationally recognized

 

5



--------------------------------------------------------------------------------

overnight carrier to the addresses set forth below or (d) when actually
delivered if sent by any other method that results in delivery, with written
confirmation of receipt:

 

If to the Company:    with mandatory copies (which shall not constitute notice)
to:

Apogee Enterprises, Inc.

4400 West 78th Street, Suite 520

Minneapolis, MN 55435

Attention: Patricia A. Beithon

Email: pbeithon@apog.com

  

Sidley Austin LLP

787 Seventh Avenue, 23rd Floor

New York, NY 10019

Attention:   Kai H. Liekefett

          Scott R. Williams

Email:   kliekefett@sidley.com

         swilliams@sidley.com

If to Engaged Capital:    with mandatory copies (which shall not constitute
notice) to:

Engaged Capital, LLC

610 Newport Center Drive, Suite 250

Newport Beach, CA 92660

Attention: Glenn W. Welling

Email: glenn@engagedcapital.com

  

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Attention:   Steve Wolosky

          Ryan P. Nebel

Email:   swolosky@olshanlaw.com

         rnebel@olshanlaw.com

14.    The illegality, invalidity or unenforceability of any provision hereof
under the laws of any jurisdiction shall not affect its legality, validity or
enforceability under the laws of any other jurisdiction, nor the legality,
validity or enforceability of any other provision.

15.    This Agreement and all matters arising out of or relating to this
Agreement or the validity thereof shall be governed by, and construed in
accordance with, the laws of the State of Minnesota, without giving effect to
its principles or rules regarding conflicts of laws. The parties agree that the
State and Federal courts in Hennepin County, Minnesota shall have exclusive
jurisdiction for purposes of any action, suit or proceeding arising hereunder.
Each party hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts. Each party hereto hereby irrevocably waives, and
agrees not to assert in any action or proceeding with respect to this Agreement,
any claim that it is not personally subject to the jurisdiction of the
above-named courts for any reason, (b) any claim that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (c) to the fullest extent permitted by applicable legal
requirements, any claim that (i) the suit, action or proceeding in such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by

 

6



--------------------------------------------------------------------------------

such courts. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT.

16.    As used in this Agreement: (a) the terms “Affiliate” and “Associate” (and
any plurals thereof) shall have the meanings ascribed to such terms under Rule
12b-2 promulgated by the SEC under the Exchange Act, and (b) the term
“Representatives” shall mean a person’s Affiliates and Associates and its and
their respective directors, officers, employees, partners, members, managers,
consultants, accountants, attorneys, legal or other advisors, agents and other
representatives. Notwithstanding anything in this Agreement to the contrary,
without the prior written consent of the Company, you shall not directly or
indirectly share any Confidential Information with any of your Representatives
other than (i) your officers, directors (including any members of your advisory
board) and employees, (ii) Olshan Frome Wolosky LLP, and (iii) such other
advisors that the Company and you agreed upon in writing (including email).

17.    This Agreement constitutes the only agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written. This
Agreement may be amended only by an agreement in writing executed by the parties
hereto.

18.    This Agreement may be executed in separate counterparts (including by
fax, .jpeg, .gif, .bmp and .pdf), each of which when so executed shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

19.    Each party to this Agreement acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement, and that it has executed this Agreement with the
advice of such counsel. Each party and its counsel cooperated and participated
in the drafting and preparation of this Agreement, and any and all drafts
relating thereto exchanged among the parties hereto shall be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party that drafted or prepared it is of no application and is hereby
expressly waived by each of the parties hereto, and any controversy over
interpretations of this Agreement shall be decided without regards to events of
drafting or preparation.

 

Very truly yours,

 

APOGEE ENTERPRISES, INC.

By:   /s/ Patricia A. Beithon   Name:   Patricia A. Beithon   Title:   General
Counsel and Secretary

 

7



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO BY:

 

Engaged Capital Flagship Master Fund, LP

 

By: Engaged Capital, LLC

       General Partner

By:   /s/ Glenn W. Welling   Name:   Glenn W. Welling   Title:   Founder and
Chief Investment Officer

 

Engaged Capital Co-Invest VIII, LP

 

By: Engaged Capital, LLC

       General Partner

By:   /s/ Glenn W. Welling   Name:   Glenn W. Welling   Title:   Founder and
Chief Investment Officer

 

Engaged Capital Flagship Fund, LP

 

By: Engaged Capital, LLC

       General Partner

By:   /s/ Glenn W. Welling   Name:   Glenn W. Welling   Title:   Founder and
Chief Investment Officer

 

Engaged Capital Flagship Fund, Ltd. By:   /s/ Glenn W. Welling   Name:   Glenn
W. Welling   Title:   Director



--------------------------------------------------------------------------------

Engaged Capital, LLC By:   /s/ Glenn W. Welling   Name:   Glenn W. Welling  
Title:   Founder and Chief Investment Officer

 

Engaged Capital Holdings, LLC By:   /s/ Glenn W. Welling   Name:   Glenn W.
Welling   Title:   Sole Member

 

/s/ Glenn W. Welling Glenn W. Welling